                                                            U.S. DISTRICT COURT
                                                        NORTI lllRN DISTRICT OF TEXAS
                                                                 FILED
                                                                                        .,
                    IN THE UNITED STATES DISTR~CT COUW        FEB 21 2019                i
                     FOR THE NORTHERN DISTRICT OF EXAS
                             FORT WORTH DIVISION
                                                         CLERK, U.S. DISTRICT COURT
GORDON RAY LEWIS,                    §
                                                           BY--...Dcputy
                                                                  -----
                                     §
                    Pe ti ti oner,   §
                                     §
v.                                   §         No.   4:17-CV-1025-A
                                     §
LORIE DAVIS, Director,               §
Texas Department of Criminal         §
Justice, Correctional                §
Institutions Division,               §
                                     §
                    Respondent.      §



                          MEMORANDUM OPINION
                                  and
                                 ORDER

     This is a petition for a writ of habeas corpus pursuant to

28 U.S.C.    §   2254 filed by petitioner, Gordon Ray Lewis, a state

prisoner confined in the Correctional Institutions Division of

the Texas Department of Criminal Justice (TDCJ), against Lorie

Davis, director of TDCJ, respondent. After having considered the

pleadings, state court records, and relief sought by petitioner,

the court has concluded that the petition should be denied, in

part, and dismissed, in part.

                   I. FACTUAL AND PROCEDURAL HISTORY

     On June 28, 2013, a jury in Hood County, Texas, Case No.

CR12234,    found petitioner guilty of capital murder and, the state

having waived the death penalty, the trial court assessed his

punishment at life imprisonment without parole.         (Clerk's R. 98.)

Petitioner's conviction was affirmed on appeal, the Texas Court
of Criminal Appeals refused his petition for discretionary

review, and the United States Supreme Court denied his petition

for writ of certiorari.         (Docket Sheet 1-2.) Petitioner also

sought postconviction state habeas-corpus relief by challenging

his conviction in a state habeas application, which was denied by

the Texas Court of Criminal Appeals without written order on the

findings of the trial court.          (SHR02, 1 vol. 1, 5-38 & Action

Taken.) This federal petition followed.

        This case involves the shooting death of Ormand Gene Sabin,

the owner of TJ's Bar and Grill in Granbury, Texas, by Justin

Ragan during a robbery of the establishment. 2 The state appellate

court summarized the factual background of the case as follows:

             Ormand Gene Sabin owned TJ's Bar and Grill, a
        restaurant where [petitioner]'s girlfriend, Kimberly
        Milwicz, had worked until she was fired in late
        December 2012. Milwicz was angry with Sabin for firing
        her, and she and [petitioner] wanted to rob the bar for
        revenge. On the night of January 16, 2013, [petitioner]
        offered his acquaintance, Justin Ragan,
        methamphetamines if he would go with him to rob Sabin.
        Witnesses saw [petitioner] that evening with a pistol
        and saw [petitioner] and Ragan "suiting up" in black
        clothes and hoodies as a "disguise." [Petitioner] and
        Ragan appeared very high on methamphetamines.

             The manager of a convenience store near TJ's saw
        [petitioner] in her store buying a fountain drink
        around 5:15 or 5:20 a.m. Another witness testified that
        Ragan's truck sped past him near TJ's sometime around
        5:00 a.m. Sabin's employee, Brandy Shirley, discovered


        1'1 SHR02" refers to the record of petitioner's state habeas proceeding in
WR-56,982-02.
        2 It appears the bar and grill was also known as TJ's Private Club &
Caf~.   (Reporter's R., vol 10, State's Ex. 77.)

                                         2
     Sabin lying on the floor when she went in to help him
     open the bar. The phone at TJ's had been ripped from
     the wall, so Shirley ran to the convenience store and
     called 911 at 6:24 a.m. Paramedics arrived but could
     not revive Sabin.

          At 6:38 a.m., Ragan called 911 and reported that
     his truck had been stolen. At 6:57 a.m., someone called
     911 and reported that Ragan's truck was abandoned in
     front of his house with the engine still running. A
     black bag found inside the truck contained prescription
     pill bottles in [petitioner]'s name and several unfired
     nine millimeter bullets. An expert witness testified
     that the casing found at the crime scene had been
     loaded in the same magazine as the unfired cartridges
     found in the truck. A straw and lid from a soft drink
     found on the passenger-side floorboard contained
     [petitioner]'s DNA. Police later found a duffle bag of
     money in the abandoned house next to [petitioner]'s
     house. [Petitioner] claimed to own the abandoned house
     and treated it like it was his property. [Petitioner]
     was eventually arrested and charged with Sabin's
     murder.

          Prior to trial, [petitioner]'s mother was
     convicted of retaliation against [the state trial
     judge] Judge Ralph Walton, who was to preside over
     [petitioner]'s case. [Petitioner] filed a motion to
     recuse Judge Walton from his case. Judge Walton
     referred the motion to Judge Jeff Walker who, after a
     hearing, denied the motion.

(Mem. Op. 1-3.)

     The appellate court summarized the testimony at trial as

follows:

          Ray Yates testified that one day he, [petitioner],
     and Milwicz were driving to Fort Worth to buy
     methamphetamine when [petitioner] and Milwicz began
     discussing "robbing TJ's so that [Milwicz] could have
     the money, or someone, to go back to California or
     something like that. She was wanting to get out of
     Texas. I think she was in trouble already for
     something.n

           Rebecca Cleere testified that Ragan was at her

                                 3
house the night before the murder. While he was
visiting, [petitioner] and Milwicz arrived. Cleere
testified that Milwicz was aggravated and was talking
about "wanting [Sabin] to be hurt, and he needed to get
what he had .     coming to him. She had lost her home,
lost her job, and she blamed it all on him." Cleere
said that Milwicz was trying to get someone to
burglarize TJ's and if she could not get [petitioner]
to do it, she would get someone else to do it. Cleere
testified that [petitioner] asked Ragan to go with him
to rob TJ's. Cleere testified that Ragan "thought it
was a stupid idea to go out there to rob the old man
for a few hundred dollars." [Petitioner] then offered
Ragan methamphetamines if he would go. Cleere also
testified that another person who was sleeping at her
house, Bryce Cobbs, "popped his head into the room,"
and [petitioner] asked him if he too wanted to go to
TJ' s.

     Later that night, Ragan borrowed a car from a
woman named Christina Munoz, who was visiting Michael
Eubank's house down the street from [petitioner]'s
house. Munoz later decided she wanted her car back.
Yates, who was also at Eubank's house, walked down the
street to see if he could find the car. He found the
car with Ragan and [petitioner]. He testified that
"they looked pretty high" and were "suiting up for
something." He believed they were suiting up for a
robbery because they were wearing dark clothes and
hoodies as a "disguise." He testified that he had a
conversation with [petitioner]. He said,

          A. Well, I was trying to tell him that
     it wasn't a good idea, it was way too late or
     early, however you want to look at it.

          Q. What wasn't a good idea?

         A. To go rob TJ's.



         I mean pretty much anybody knows that
    the owner of the place gets there at four or
    five o'clock in the morning and-to drink
    coffee and eat breakfast. Some-somebody's
    going to be there or going to show up.


                           4
             Q. And why is that a problem?

          A. Well, if you're going to rob the
     place, you don't want nobody there.



           [I]t ain't going to go right. Either
     you're not going to be able to do it or any
     number of things.

             Q. And how did [petitioner] respond to
     this?

             A. He said he got it.

             Q. What did that mean to you?

             A. Keep out of his business.

Yates testified that [petitioner] owned two guns,
including a nine-millimeter pistol, and that he had
never seen Ragan with a gun. Yates admitted that the
pistol that he saw could have been a BB gun.

     Richard McClatchy testified that [petitioner]
pulled a pistol or BB gun on him the evening before the
murder. He testified that Ragan was very high that
evening. McClatchy admitted that he had told police
that [petitioner) was also very high and that he
believed that "the odds of it being the same gun that
was used in the murder that was pointed at [him) was a
ten on a scale of one to ten." McClatchy testified that
he saw Ragan's truck drive by near TJ's around 5:00
a.m. He previously told the police that he might have
seen someone else in the truck but that it was too dark
to tell. Joshua Jenkins also testified that he saw
[petitioner) and Ragan together that night.

     On the morning of the murder, the manager of the
convenience store down the street from TJ's saw
[petitioner) enter her store around 5:15 or 5:20 a.m.
[Petitioner] bought cigarettes and a fountain drink.
Justin Pratt testified that [petitioner) had told him
that when he came out of the store, Ragan was loading a
pistol and said, "Let's go."

     Shirley called 911 from the convenience store at

                              5
6:24 a.m. Paramedics arrived at the scene at 6:30 a.m.
A paramedic testified that because Sabin's body was
still warm, he had been dead for less than an hour.

     Eubank testified that he was at the convenience
store at the time that Shirley ran from TJ's to use the
phone. By the time he got back home, he saw Ragan
"running from street to street, and then he came and-it
looked like he was throwing up to me, he was across the
street from my house." Ragan told him, "I shot him."
Jenkins also testified that Ragan went to Eubank's
house and that Ragan was "out of breath, sweating,
[and] pale." Yates too testified that he saw Ragan that
morning and that Ragan was "breathing hard, sweating,
breathing hard, and seemed kind of out of it, scared."
Ragan told Yates that he had shot someone. Ragan used
Eubank's phone to report his truck missing at 6:38 a.m.

     Munoz saw Ragan later that morning as she was
leaving the neighborhood. Ragan asked her for a ride.
They stopped at a grocery store in Glen Rose. Ragan had
a roll of money that he said he got from the bar. He
told Munoz that he had shot somebody. Munoz later told
the police that more money was hidden across the street
from Eubank's house and "at [petitioner's] place."

      Police located money stuffed inside some abandoned
chairs across the street from Eubank's house. Police
also found a duffle bag of money in the abandoned house
next to [petitioner]'s house. [Petitioner]'s
ex-girlfriend testified that [petitioner] claimed that
the abandoned house next to his mother's home was his
property and that he kept a lock on the door. She
testified that Milwicz lived with [petitioner] in the
abandoned house for a period of time. Eubank also
testified that [petitioner] would stay occasionally in
the abandoned house. And Jenkins, who lived down the
road from [petitioner], testified that he believed that
the abandoned house was "part of the same property" as
[petitioner]'s mother's house.

     When police found Ragan's truck, they discovered a
lid and straw on the passenger-side floorboard among a
pile of ice. The lid and straw contained [petitioner]'s
DNA. The convenience store manager identified the lid
and straw as the type sold in her store. Also in the
truck was a black bag containing prescription pill
bottles in [petitioner]'s name, a bag of marijuana,

                           6
     baggies, rolling papers, a radar detector, and several
     unfired nine-millimeter bullets. An expert witness
     testified that the casing found at the crime scene had
     been loaded in the same magazine as the unfired
     cartridges found in the truck.

          Pratt testified that in June 2012, [petitioner]
     had admitted to him that he had been involved with
     Sabin's murder. Pratt testified, "He told me that-that
     he-that him and Justin Ragan were at a store right by
     the bar, and that he had gone in to get something to
     drink, and he came out and he saw Justin loading a gun,
     loading a pistol." [Petitioner] told Pratt that he and
     Ragan went to TJ's but that [petitioner] did not go
     into the bar. Pratt testified that Milwicz went to the
     bar at the time of the murder to make sure that Sabin
     was there and that [petitioner] was "the one that made
     sure they had a gun."

          In January 2012, a few days before Ragan's trial
     for Sabin's murder, [petitioner] made a phone call from
     Wise County jail in which he instructed a woman to
     "plead the Fifth." He also told the woman,

                  If you find somebody out there that you
             figured out that they're going to try to talk
             on me, you find out where they're at and you
             get the number and information to my lawyer.
             He handles every bit of it. And it's not
             against the law like that. But if you go
             fucking with them, then it's tampering with a
             witness. See what I'm saying?

     Cleere testified that [petitioner] also called her and
     told her to "plead the Fifth."

(Mem. Op. 5-10.)

                              II. ISSUES

     In seven grounds, petitioner challenges the state courts'

decisions-

     (1)     allowing the trial judge's failure to recuse
             himself;

     (2)     allowing the trial court's denial of his motion

                                   7
              for change of venue;

     (3)      denying relief under newly discovered DNA
              forensic-evidence techniques;

     (4)      allowing the admission of expert testimony linking
              a bullet casing from the crime scene to ammunition
              found in Ragan's truck;

     (5)      allowing trial counsel to render ineffective assistance
              by failing to investigate and present alibi witnesses
              on his behalf;

     (6)      allowing trial counsel to render ineffective assistance
              by failing to preserve the prosecution's improper jury
              argument for appellate review; and

     (7)      allowing the prosecutor to refuse to recuse himself
              because of a conflict of interest and other misconduct.

(Pet. 6-7g.)

                          III. RULE 5 STATEMENT

     Respondent believes that petitioner may not have exhausted

his third ground in state court but does not otherwise believe

that the petition is barred by failure to exhaust,

successiveness, or limitations.      (Resp't's Answer 5.)

                         IV. STANDARD OF REVIEW

     A   §   2254 habeas petition is governed by the heightened

standard of review provided for by the Anti-Terrorism and

Effective Death Penalty Act (AEDPA). 28 U.S.C.      §   2254. Under the

Act, a writ.of habeas corpus should be granted only if a state

court arrives at a decision that is contrary to or an

unreasonable application of clearly established federal law as

determined by the United States Supreme Court or that is based on


                                     8
follows   (any spelling, punctuation, and/or grammatical errors are

in the original):

           There were multiple objections during argument
     from both sides and the trial court overruled every
     single one of them by saying it is "argumentn. I still
     consistently object to improper closing argument on
     this and many other cases tried in this court even
     though most if not all objections are overruled. In
     this case the deceased was known by some people in the
     area and [the prosecutor] was obviously one of those
     people. I didn't believe at the time of the pendency of
     the trial that [the prosecutor] harped on his
     relationship with the deceased in such a way that would
     have ultimately swayed the jury to convict.

     Law: This court in forming its conclusions of law
     should consider:-

     (Jury argument must fall within one of the following
     four categories: (1) summation of the evidence; (2)
     reasonable deduction from the evidence; (3) answer to
     argument of opposing counsel; and (4) plea for law
     enforcement. )

          This court would have to decide if the sentence
     fell outside the bounds of a proper jury argument. If
     it did, were the statements to the jury so extreme,
     manifestly improper, injected new and harmful facts
     into the case that they deprive the defendant of a fair
     and impartial trial.

(Supp. SHR02 14   (citations omitted).)

     Based on the record, counsel's affidavit, and his own

recollection of the trial proceedings, the state habeas court

entered factual findings consistent with counsel's affidavit.

(Id. at 22.) Based on its findings, and applying the Strickland

standard, as noted before, the court concluded, generally, that

petitioner failed to overcome the presumption that counsel's

action or inaction might be considered sound strategy.   (Id. at

                                 40
24.) The court further concluded that, given the overwhelming

evidence of petitioner's guilt, petitioner could not show

prejudice because any error that may have been committed by

counsel did not contribute to his conviction or punishment.           (Id.

at 23.)

     Improper jury argument by the state does not present a claim

of constitutional magnitude in a federal habeas action unless it

is so prejudicial that the state court trial was rendered

fundamentally unfair within the meaning of the Due Process Clause

of the Fourteenth Amendment. See Jones v. Butler, 864 F.2d 348,

356 (1988). To establish that a prosecutor's remarks are so

inflammatory, the petitioner must demonstrate that the misconduct

is persistent and pronounced or that the evidence of guilt was so

insubstantial that the conviction would not have occurred but for

the improper remarks.   Id.   Petitioner has made no such showing.

Petitioner is not entitled to relief under his fifth or sixth

grounds.

     For the reasons discussed herein,

     It is ORDERED that the petition of petitioner for a writ of

habeas corpus pursuant to 28 U.S.C.     §   2254 be, and is hereby,

dismissed, without prejudice, as to ground three for failure to

exhaust state-court remedies and that the petition as to the

remaining grounds be, and is hereby, denied. The court further




                                   41
ORDERS that a certificate of appealability be, and is hereby,

denied.

     SIGNED February   ';A_ ) ,
                       --~-
                                  2019.




                                  42
